Exhibit 10.7

SECOND AMENDMENT TO

MULTI-TENANT INDUSTRIAL/COMMERCIAL LEASE (NET)

(Roselle Technology Park)

THIS SECOND AMENDMENT TO MULTI-TENANT INDUSTRIAL/ COMMERCIAL LEASE (NET) dated
November 19, 2015 (this “Second Amendment”) is entered into by and between
BRS-TUSTIN SAFEGUARD ASSOCIATES II, LLC, a Delaware limited liability company
(“Lessor”), and PFENEX INC., a Delaware corporation (“Lessee”), with reference
to the following:

R E C I T A L S

WHEREAS, Lessor and Lessee entered into that certain Multi-Tenant
Industrial/Commercial Lease (Net) dated June 22, 2010 (the “Original Lease”), as
amended by that certain First Amendment to Multi-Tenant Industrial/Commercial
Lease (Net) dated September 4, 2014 by and between Lessor and Lessee
(collectively, the “Lease”), for the lease of certain premises (the “Existing
Premises”), consisting of approximately 30,148 rentable square feet comprised of
(a) approximately 22,833 rentable square feet located at 10790 Roselle Street,
San Diego, California (the “10790 Building”), and (b) approximately 7,315
rentable square feet, commonly known as Suite 102 located at 10788 Roselle
Street, San Diego, California (the “10788 Building”). All capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to such
terms in the Lease; and

WHEREAS, Lessor and Lessee desire by this Second Amendment to amend the Lease in
order to, among other things, (a) expand the Existing Premises leased by Lessee
under the Lease to include certain premises consisting of (i) approximately
6,937 rentable square feet, commonly known as Suite 101, located at the 10788
Building (“Suite 101”), and (ii) approximately 9,874 rentable square feet,
commonly known as Suite 103, located at the 10788 Building (“Suite 103”); (b)
provide for the Base Rent to be paid by Lessee for Suite 101 and Suite 103
during the remainder of the term of the Lease; and (c) further amend, modify and
supplement the Lease as set forth herein.

NOW, THEREFORE, in consideration of the Existing Premises, Suite 101 and Suite
103 and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lessor and Lessee hereby agree as follows:

1.        Recitals. The Recitals set forth above are incorporated herein as
though set forth in full herein.

2.        Expansion; Description of Premises and the Building. Effective as of
March 1, 2016 (the “Suite 101 Commencement Date”), Lessor shall lease to Lessee,
and Lessee shall lease from Lessor, Suite 101 as outlined on Exhibit A attached
hereto and incorporated herein by this reference, upon all of the terms and
conditions of the Lease except as otherwise set forth herein. Therefore, the
Lease is hereby amended such that, from and after the Suite 101 Commencement
Date, all references in the Lease to the “Premises” shall mean and refer to the
entirety of the space in the Existing Premises and Suite 101, which is
approximately thirty seven

 

  1   Lessor’s Initials:  

MB

    Lessee’s Initials:  

BL



--------------------------------------------------------------------------------

thousand eighty five (37,085) square feet. Effective as of June 1, 2016 (the
“Suite 103 Commencement Date”), Lessor shall lease to Lessee, and Lessee shall
lease from Lessor, Suite 103 as outlined on Exhibit B attached hereto and
incorporated herein by this reference, upon all of the terms and conditions of
the Lease except as otherwise set forth herein. Therefore, the Lease is hereby
amended such that, from and after the Suite 103 Commencement Date, all
references in the Lease to the “Premises” shall mean and refer to the entirety
of the space in the Existing Premises, Suite 101 and Suite 103, which is
approximately forty six thousand nine hundred fifty nine (46,959) square feet.

3.        Base Rent for Suite 101. In accordance with the terms of the Lease and
in addition to paying all other amounts due under the Lease, including, without
limitation, Lessee’s Share of Common Area Operating Expenses in accordance with
Section 7 below, Lessee shall pay monthly Base Rent for Suite 101 commencing on
the Suite 101 Commencement Date and continuing for the remainder of the term of
the Lease in accordance with the following schedule:

 

Period

  

Monthly Base Rent

March 1, 2016 – February 28, 2017*    $7,977.55
March 1, 2017 – February 28, 2018    $8,216.88 March 1, 2018 – February 28, 2019
   $8,463.38 March 1, 2019 – February 29, 2020    $8,717.28
March 1, 2020 – February 28, 2021    $8,978.80 March 1, 2021 – February 28, 2022
   $9,248.17 March 1, 2022 – February 28, 2023    $9,525.61
March 1, 2023 – February 29, 2024    $9,811.38 March 1, 2024 – March 31, 2024   
$10,105.72

* Subject to abatement of monthly Base Rent for Suite 101 for the four (4) month
period commencing on April 1, 2016 and ending on July 31, 2016 pursuant to
Section 4 below.

4.        Abatement of Four (4) Months of Base Rent for Suite 101.
Notwithstanding anything to the contrary contained in the Lease, Lessor and
Lessee hereby agree that for the four (4) month period commencing on April 1,
2016 and ending on July 31, 2016, the monthly Base Rent due for Suite 101 (i.e.,
$7,977.55) shall be fully abated; provided, that (i) at no time is Lessee in
Breach under the Lease, and (ii) Lessee agrees that notwithstanding the
foregoing monthly Base Rent abatement, Lessee shall observe and perform all of
the other terms, covenants and provisions set forth in the Lease and this Second
Amendment, including, but not limited to, payment of monthly Base Rent for the
Existing Premises, Suite 103 and Lessee’s Share of Common Area Operating
Expenses.

5.        Base Rent for Suite 103. In accordance with the terms of the Lease and
in addition to paying all other amounts due under the Lease, including, without
limitation, Lessee’s Share of Common Area Operating Expenses in accordance with
Section 7 below, Lessee shall pay monthly Base Rent for Suite 103 commencing on
the Suite 103 Commencement Date and continuing for the remainder of the term of
the Lease in accordance with the following schedule:

 

Period

  

Monthly Base Rent

June 1,2016 – May 31, 2017*    $13,823.60 June 1, 2017 – May 31, 2018   
$14,238.31 June 1, 2018 – May 31, 2019    $14,665.46 June 1, 2019 – May 31, 2020
   $15,105.42 June 1, 2020 – May 31, 2021    $15,558.58
June 1, 2021 – May 31, 2022    $16,025.34 June 1, 2022 – May 31, 2023   
$16,506.10 June 1, 2023 – March 31, 2024    $17,001.28

* Subject to abatement of monthly Base Rent for Suite 103 for the four (4) month
period commencing on July 1, 2016 and ending on October 31, 2016 pursuant to
Section 6 below

 

  2   Lessor’s Initials:  

MB

    Lessee’s Initials:  

BL



--------------------------------------------------------------------------------

6.        Abatement of Four (4) Months of Base Rent for Suite 103.
Notwithstanding anything to the contrary contained in the Lease, Lessor and
Lessee hereby agree that for the four (4) month period commencing on July 1,
2016 and ending on October 31, 2016, the monthly Base Rent due for Suite 103
(i.e., $13,823.60) shall be fully abated; provided, that (i) at no time is
Lessee in Breach under the Lease, and (ii) Lessee agrees that notwithstanding
the foregoing monthly Base Rent abatement, Lessee shall observe and perform all
of the other terms, covenants and provisions set forth in the Lease and this
Second Amendment, including, but not limited to, payment of monthly Base Rent
for the Existing Premises, Suite 101 and Lessee’s Share of Common Area Operating
Expenses.

7.        Lessee’s Share. In addition to paying all other amounts due under the
Lease, Lessee shall pay Lessee’s Share of Common Area Operating Expenses for
Suite 101 and Suite 103 in accordance with Paragraph 4 of the Lease. For such
purpose, effective as of (a) the Suite 101 Commencement Date, “Lessee’s Share”
set forth in Paragraph 1.7 of the Original Lease shall be fifty one and 55/100
percent (51.55%) as to the Industrial Center, one hundred and No/100 percent
(100%) as to the 10790 Building, and forty six and 99/100 percent (46.99%) as to
the 10788 Building, and (b) the Suite 103 Commencement Date, “Lessee’s Share”
set forth in Paragraph 1.7 of the Original Lease shall be sixty five and 27/100
percent (65.27%) as to the Industrial Center, one hundred and No/100 percent
(100%) as to the 10790 Building, and seventy nine and 54/100 percent (79.54%) as
to the 10788 Building.

8.        Condition of Suite 101, Suite 103 and the Existing Premises. Lessee
hereby acknowledges that it has had an opportunity to investigate and inspect
the condition of Suite 101 and Suite 103 and the suitability of same for
Lessee’s purposes, and, except as otherwise provided in the Lease and this
Second Amendment, Lessee does hereby waive and disclaim any objection to, cause
of action based upon, or claim that its obligations hereunder should be reduced
or limited because of the condition of Suite 101 or Suite 103 or the suitability
of same for Lessee’s purposes. Except as otherwise provided in the Lease and
this Second Amendment, Lessee acknowledges that neither Lessor nor any agent nor
any employee of Lessor has made any representations or warranty with respect to
Suite 101 or Suite 103 or with respect to the suitability of Suite 101 or Suite
103 for the conduct of Lessee’s business and Lessee expressly warrants and
represents that Lessee has relied solely on its own investigation and inspection
of Suite 101 and Suite 103 in its decision to enter into this Second Amendment
and let Suite 101 and Suite 103 in an “as is” condition. No promise of Lessor to
alter, remodel, repair, or improve the Existing Premises, Suite 101 or Suite 103
and no representation, express or implied, respecting any matter or thing
relating to the Existing Premises, Suite 101 or Suite 103 has been made to
Lessee by Lessor or its broker or sales agent other than as

 

  3   Lessor’s Initials:  

MB

    Lessee’s Initials:  

BL



--------------------------------------------------------------------------------

may be contained herein or in the Lease. Notwithstanding the foregoing, Suite
101 and Suite 103 shall be delivered to Lessee following the mutual execution
and delivery of this Second Amendment (the “Delivery Date”) with the existing
roof, heating, ventilation and air-conditioning (“HVAC”), electrical, lighting
and plumbing systems in good working order (except as otherwise provided in the
following sentences) and Lessor warrants that the such systems shall continue to
operate in good working order for the period ending on the ninetieth (90th) day
after the Delivery Date (the “Suites 101 and 103 Warranty Period”), except to
the extent such failure in any such systems to operate in good working order is
caused by Lessee’s use or alterations to Suite 101 or Suite 103 or failure to
properly maintain the systems as required by the Lease, as amended by this
Second Amendment. Lessee acknowledges and agrees that Suite 103 will be
delivered to Lessee on the Delivery Date in shell condition and that such
warranty shall only apply to the existing roof and lighting system in Suite 103.
Lessee further acknowledges and agrees that there are no HVAC distribution or
plumbing systems currently existing in Suite 103 and that such systems shall be
installed by Lessee as part of the Suite 103 Improvements (as defined below). If
a non-compliance with the foregoing warranty exists at any time prior to the
expiration of the Suites 101 and 103 Warranty Period, Lessor shall, except as
otherwise provided in the Lease or this Second Amendment, promptly after receipt
of written notice from Lessee setting forth with specificity the nature and
extent of such non-compliance, commence and diligently pursue to completion the
required remedial actions to rectify same at Lessor’s expense. If Lessee does
not give Lessor written notice of a non-compliance on or before the expiration
of the Suites 101 and 103 Warranty Period, correction of that non-compliance
shall be as set forth in the Lease, as modified by this Second Amendment. Lessor
hereby informs Lessee that the Existing Premises, Suite 101 and Suite 103 have
not undergone inspection by a Certified Access Specialist (“CASp”). The
foregoing verification is included in this Second Amendment solely for the
purpose of complying with California Civil Code Section 1938 and shall not in
any manner affect Lessor’s and Lessee’s respective responsibilities for
compliance with construction-related accessibility standards as provided under
the Lease. Lessee hereby waives any and all rights under and benefits of
California Civil Code Section 1938 and acknowledges that the 10788 Building,
10790 Building, the Existing Premises, Suite 101, Suite 103 or the Industrial
Center have not undergone inspection by a CASp.

9.        Improvement Allowances for Suite 101 and Suite 103. Lessor shall
provide to Lessee (a) an improvement allowance to pay Lessee’s costs and
expenses (“Suite 101 Improvement Costs”) incurred by Lessee in design,
permitting and construction of certain permanently affixed improvements
(including, without limitation, costs of space planners, architects, and project
managers, and costs of painting and carpeting) to Suite 101 (the “Suite 101
Improvements”) up to an aggregate maximum amount of Thirty Four Thousand Six
Hundred Eighty Five and No/100 Dollars ($34,685.00) (the “Suite 101 Allowance”),
and (b) an improvement allowance to pay Lessee’s costs and expenses (“Suite 103
Improvement Costs”) incurred by Lessee in design, permitting and construction of
certain permanently affixed improvements (including, without limitation, costs
of space planners, architects, and project managers, and costs of painting and
carpeting) to Suite 103 (the “Suite 103 Improvements”) up to an aggregate
maximum amount of One Hundred Forty Eight Thousand One Hundred Ten and No/100
Dollars ($148,110.00) (the “Suite 103 Allowance”). Lessor shall pay portions of
the Suite 101 Allowance and the Suite 103 Allowance to Lessee from time to time,
but not more often than once a month, within thirty (30) days of Lessor’s
receipt of invoices therefor and unconditional mechanics lien waivers for all
work evidenced by the current month’s invoices. Lessor shall be paid a
construction management fee (the “Construction

 

  4   Lessor’s Initials:  

MB

    Lessee’s Initials:  

BL



--------------------------------------------------------------------------------

Management Fee”) equal to three percent (3%) of the amount of the Suite 101
Allowance and the Suite 103 Allowance disbursed by Lessor. The Construction
Management Fee shall be included in the Suite 101 Improvement Costs and the
Suite 103 Improvement Costs and Lessor shall deduct the Construction Management
Fee from the Suite 101 Allowance and Suite 103 Allowance, as applicable. If
Lessee has not requested payment of any portion of the Suite 101 Allowance or
the Suite 103 Allowance by December 31, 2016, then Lessee shall not be entitled
to any further payments of, and shall not have any further right to, such
portion of the Suite 101 Allowance or the Suite 103 Allowance, as applicable.
Except as otherwise expressly provided herein, the Suite 101 Improvements and
the Suite 103 Improvements shall be subject to all of the applicable terms and
provisions of the Lease, including, without limitation, all of the requirements
for Alterations set forth in Paragraph 7.3 of the Original Lease; provided,
however, that (i) Lessor shall not require Lessee to obtain any lien or
completion bond or similar security in connection with the Suite 101
Improvements or the Suite 103 Improvements, (ii) Lessee shall not be required to
pay or reimburse Lessor for any costs and expenses in connection with the Suite
101 Improvements or the Suite 103 Improvements other than the Construction
Management Fee, and (iii) at the time of Lessor’s approval of the plans for the
Suite 101 Improvements and the Suite 103 Improvements, Lessor will inform Lessee
whether Lessee will be required to remove or restore any of the Suite 101
Improvements or Suite 103 Improvements at the expiration or earlier termination
of Lessee’s lease of Suite 101 or Suite 103, as applicable. Lessee will be
responsible for paying all Suite 101 Improvement Costs in excess of the Suite
101 Allowance and all Suite 103 Improvement Costs in excess of the Suite 103
Allowance, if any. In no event shall Lessor be obligated to make disbursements
pursuant to this Section in a total amount which exceeds the Suite 101 Allowance
or the Suite 103 Allowance, as applicable. In the event that the actual Suite
101 Improvement Costs are less than the Suite 101 Allowance or the actual Suite
103 Improvement Costs are less than the Suite 103 Allowance, Lessee shall not be
entitled to any credit against rent for any unused portion of the Suite 101
Allowance or the Suite 103 Allowance; provided, however, that Lessee shall be
entitled to use any unused portion of the Suite 101 Allowance to pay Suite 103
Improvement Costs. All improvements paid for with the Suite 101 Allowance or the
Suite 103 Allowance shall be deemed Lessor’s property under the terms of the
Lease. Except as specifically set forth in this Second Amendment and/or the
Lease, Lessor shall not be obligated to provide or pay for any improvement work
or services related to the improvement of the Existing Premises, Suite 101 or
Suite 103.

10.      Early Occupancy. Lessee shall be entitled to early occupancy of Suite
101 and Suite 103 following the mutual execution and delivery of this Second
Amendment and continuing until the Suite 101 Commencement Date or the Suite 103
Commencement Date, as applicable (the “Early Occupancy Period”); provided,
however, that Lessee complies with all of the terms and conditions of the Lease,
as amended by this Second Amendment, including the obligation to pay for all
utilities and services supplied to Suite 101 and Suite 103 in accordance with
Paragraph 11 of the Original Lease but excluding any covenant to pay Base Rent
or Lessee’s Share of Common Area Operating Expenses with respect to Suite 101 or
Suite 103 during the Early Occupancy Period. If any such utilities are not
separately metered to Suite 101 or Suite 103 or separately billed to Suite 101
or Suite 103, Lessee shall reimburse Lessor a reasonable proportion to be
determined by Lessor of all such charges jointly metered or billed with other
premises in the 10788 Building within thirty (30) days of demand from Lessor.
Notwithstanding the foregoing, Lessee shall not be entitled to early occupancy
until Lessee has delivered the additional Security Deposit as required under

 

  5   Lessor’s Initials:  

MB

    Lessee’s Initials:  

BL



--------------------------------------------------------------------------------

Section 12 below and evidence of insurance coverage covering Suite 101 or Suite
103, as applicable, pursuant to Paragraph 8 of the Original Lease. Lessee shall
hold Lessor harmless from and indemnify, protect and defend Lessor against any
loss or damage to Suite 101, Suite 103, the 10788 Building or the Industrial
Center and against injury to any persons to the extent caused by Lessee’s
actions pursuant to this Section.

11.      Use of Suite 101 and Suite 103. Suite 101 and Suite 103 shall be used
by Lessee solely for the Permitted Use and for no other use or purpose without
Lessor’s prior written consent.

12.      Security Deposit. Concurrently with the execution and delivery of this
Second Amendment to Lessor, Lessee shall pay to Lessor the amount of Twenty
Seven Thousand One Hundred Seven and No/100 Dollars ($27,107.00) to increase the
Security Deposit being held by Lessor under the Lease. Upon Lessor’s receipt of
such amount, the Lease shall be amended by replacing all references to the
existing amount of the Security Deposit with the amount of Eighty Thousand Four
Hundred Thirty Two and 56/100 Dollars ($80,432.56), the increased amount of the
Security Deposit.

13.      HVAC for Suite 101 and Suite 103. Notwithstanding anything to the
contrary in the Lease, with respect to Suite 101, Suite 103 and the 10788
Building only, Lessor shall perform (and Lessee shall have no liability to
perform) any maintenance, repair or replacements (including the obligation to
maintain service contracts pursuant to Section 7.1(b) of the Original Lease) to
the heating, ventilating and air conditioning units serving the Premises or the
Building. Any costs incurred by Lessor in connection with the prior sentence
shall be included in Common Area Operating Expenses, subject to the provisions
of Section 7.1(d) of the Original Lease.

14.      Estoppel. Lessee hereby certifies and acknowledges, that as of the date
hereof (a) to Lessee’s current, actual knowledge, Lessor is not in default in
any respect under the Lease, (b) to Lessee’s current, actual knowledge, Lessee
does not have any defenses to its obligations under the Lease, (c) Lessee has
paid to Lessor a Security Deposit in the amount of $53,325.56 under the Lease
(subject to increase in accordance with Section 12 above), and (d) there are no
offsets against rent payable under the Lease. Lessee acknowledges and agrees
that: (i) the representations herein set forth constitute a material
consideration to Lessor in entering into this Second Amendment; (ii) such
representations are being made by Lessee for purposes of inducing Lessor to
enter into this Second Amendment; and (iii) Lessor is relying on such
representations in entering into this Second Amendment. Lessor hereby certifies
and acknowledges, that as of the date hereof, to Lessor’s current, actual
knowledge, Lessee is not in default in any respect under the Lease.

15.      Brokers. Lessee hereby represents and warrants to Lessor that Lessee
has not entered into any agreement or taken any other action which might result
in any obligation on the part of Lessor to pay any brokerage commission,
finder’s fee or other compensation with respect to this Second Amendment, other
than to Hughes Marino and Cushman and Wakefield (the “Brokers”), and Lessee
agrees to indemnify and hold Lessor harmless from and against any losses,
damages, costs or expenses (including without limitation, attorneys’ fees)
incurred by Lessor by reason of any breach or inaccuracy of such representation
or warranty. Lessor shall pay any fees or commissions owed to the Brokers
pursuant to a separate written agreement.

 

  6   Lessor’s Initials:  

MB

    Lessee’s Initials:  

BL



--------------------------------------------------------------------------------

16.      Confidentiality.  Lessor and Lessee agree that the covenants and
provisions of this Second Amendment shall not be divulged to anyone not directly
involved in the management, administration, ownership, lending against, sale or
marketing or subleasing of the Premises, other than Lessee’s or Lessor’s counsel
or leasing or sub-leasing broker, accountants, financial advisors, lenders,
investors, investment bankers, purchasers or any proposed assignee or sublessee,
as required by law or in connection with any filing with the Securities and
Exchange Commission or any legal proceeding.

17.      Ratification.  Except as otherwise specifically herein amended, the
Lease is and shall remain in full force and effect according to the terms
thereof. In the event of any conflict between the Lease and this Second
Amendment, this Second Amendment shall control.

18.      Attorneys’ Fees.  Should either party institute any action or
proceeding to enforce or interpret this Second Amendment or any provision
thereof, for damages by reason of any alleged breach of this Second Amendment or
of any provision hereof, or for a declaration of rights hereunder, the
prevailing party in any such action or proceeding shall be entitled to receive
from the other party all cost and expenses, including actual attorneys’ and
other fees, reasonably incurred in good faith by the prevailing party in
connection with such action or proceeding. The term “attorneys’ and other fees”
shall mean and include attorneys’ fees, accountants’ fees, and any and all
consultants’ and other similar fees incurred in connection with the action or
proceeding and preparations therefore. The term “action or proceeding” shall
mean and include actions, proceedings, suits, arbitrations, appeals and other
similar proceedings.

19.      Submission.  Submission of this Second Amendment by Lessor to Lessee
for examination and/or execution shall not in any manner bind Lessor and no
obligations on Lessor shall arise under this Second Amendment unless and until
this Second Amendment is fully signed and delivered by Lessor and Lessee.

20.      Counterparts.  This Second Amendment may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

21.      Lender Approval.  Lessor represents and warrants that it has obtained
the written approval of its lender to this Second Amendment.

22.      Signage.  Lessor, at Lessee’s sole expense, shall provide all building
standard suite identification signage in the lobby of the 10788 Building for
Suite 103.

23.      Parking. In addition to Lessee’s parking rights under the Lease with
respect to the Existing Premises, at no cost to Lessee, Lessee shall have the
right to three (3) parking spaces per thousand rentable square feet of (a) Suite
101 from and after the Suite 101 Commencement Date, and (b) Suite 103 from and
after the Suite 103 Commencement Date.

 

  7   Lessor’s Initials:  

MB

    Lessee’s Initials:  

BL



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been executed by the parties as of
the date first referenced above.

 

 

“Lessor”

 

   

BRS-TUSTIN SAFEGUARD ASSOCIATES II, LLC,

a Delaware limited liability company

 

  By:  

Westcore Investments I, LLC

a Delaware limited liability company

its Sole Member

 

      By:  

Westcore Properties, LLC

a Delaware limited liability company

its Sole Member

 

        By:       /s/ Matthew Bateman                         
Name:    Matthew Bateman                           Title:   Authorized
Signatory                  

 

 

“Lessee”

 

    PFENEX INC.,     a Delaware corporation     By:       /s/ Bertrand C.
Liang                       Name:    Bertrand C.
Liang                                 Title:   CEO                              
                        

 

  8   Lessor’s Initials:  

MB

    Lessee’s Initials:  

BL



--------------------------------------------------------------------------------

EXHIBIT A

SITE PLAN OF SUITE 101

 

LOGO [g117377ex10_7pg09a.jpg]

 

  1   Lessor’s Initials:  

MB

    Lessee’s Initials:  

BL



--------------------------------------------------------------------------------

EXHIBIT B

SITE PLAN OF SUITE 103

 

LOGO [g117377ex10_7pg10a.jpg]

 

  1   Lessor’s Initials:  

MB

    Lessee’s Initials:  

BL